     WRIGHT, FINLAY & ZAK, LLP
     Dana Jonathon Nitz, Esq.
 2   Nevada Bar No. 0050
     Michael S. Kelley, Esq.
 3   Nevada BarNo. 10101
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 4 75-7964; Fax: (702) 946-1345
     mkellev@.wrightlegal.net
 6   Attorneys for Plaintiff, The Bank ofNew York Mellon.fka The Bank ofNew York, as Trustee for
     the Certificateholders ofCWABS, Inc., Asset-Backed Certificates, Series 2007-7
 7
 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
10   THE BANK OF NEW YORK MELLON FKA                      Case No.: 2:17-cv-02551-JAD-VCF
     THE BANK OF NEW YORK, AS TRUSTEE
11
     FOR THE CERTIFICATEHOLDERS OF                       MOTION FOR RELEASE OF CASH
12   CWABS, INC., ASSET-BACKED                           DEPOSIT
     CERTIFICATES, SERIES 2007-7,
13
14                  Plaintiff,

15          vs.
16   SFR INVESTMENTS POOL I, LLC; BELLA
17   VISTA ASSOCIATION

18                  Defendant.
19
        COMES NOW, Plaintiff, The Bank of New York Mellon fka The Bank of New York, as
20
     Trustee for the Certificateholders of CWABS, Inc., Asset-Backed Certificates, Series 2007-7
21
     ("Plaintiff''), by and through its attorney of record, MichaelS. Kelley, Esq., of the law firm of
22
     Wright Finlay & Zak, LLP, who says as follows:
23
         I. On October 2, 2017, Plaintiff initiated the above-entitled quiet action regarding the
24
            property located at 5205 Giallo Vista Court, North Las Vegas, NV 89031, APN 124-31-
25
            610-001 ("Subject Property") against SFR Investments Pool!, LLC ("SFR") and Bella
26
            Vista Association [ECF No. 1].
27
        2. On January 8, 2018, SFR filed its Demand for Security of Costs Pursuant to NRS
28
            18.130(1) [ECF No.9].
 ]      3. On January 23,2018, an Order Granting Demand for Security Costs was entered [ECF

 2          No. 12], which required Plaintiff to post a bond of$500.00 within 30 days.

 3      4. On January 24,2018, Plaintiff deposited $500.00 with the Court, and filed its Certificate

 4          of Cash Deposit [ECF No. 13].

 5      5. On June 6, 2018, Plaintiff and SFR reached a settlement during a settlement conference

 6          with Judge F o1ey.

 7      6. On June 7, 2018, an order dismissing the instant action was entered [ECF No. 23].

 8          THEREFORE, as this matter is now concluded, Plaintiff seeks an Order directing the

 9   Court to release the $500.00 bond deposited on January 24, 2018.

10
            DATED this fgday of February, 2019.
11

12

13

14                                               Dana Jbnathon i , Esq.
                                                 Nevada Bar No. 0050
15
                                                 Michael S. Kelley, Esq.
16                                               Nevada BarNo. 10101
                                                 7785 W. Sahara Ave., Suite 200
17                                               Las Vegas, NV 89117
                                                Attorneys for Plaintiff, The Bank ofNew York
18
                                                Mellonfka The Bank ofNew York, as Trustee for
19                                              the Certijicateholders ofCWABS, Inc., Asset-
                                                Backed Certificates, Series 2007-7
20

21

22

23

24

25

26
27
                                  February 11, 2019
28


                                                    2
                                       CERTIFICATE OF SERVICE
 1
                I certify that I am an employee of WRIGHT, FINLAY & ZAK, LLP, and that on thi
 2
      '-fi'>   day of February, 2019, I did cause a true copy of MOTION FOR RELEASE OF CAS
 3
     DEPOSIT to be served through the CM/ECF system to the following parties:
 4

 5              Dana Jonathon Nitz    dnitz@wright1ega1.net, NVefile@wright1ega1.net
 6              Edward D Boyack ted@boyacklaw.com, adam@boyacklaw.com,
                assistant@boyacklaw .com, marcia@boyacklaw .com, paralegal@boyacklaw. com
 7
 8              Regina A. Habermas     rhabermas@wrightlegal.net, blopipero@wrightlegal.net

 9              Adam J. Breeden adam@breedenandassociates.com,
                paralegal@breedenandassociates.com
10
                Diana S. Ebron diana@kgelegal.com, alex@kgelegal.com, andrew@kgelegal.com,
11              chantel@kge1egal.com, florence@kge1egal.com, howard@kgelegal.com,
                jacqueline@kgelegal.com, jherna@kgelegal.com, karen@kgelegal.com,
12              mike@kgelegal.com, sierra@kgelegal.com, staff@kgelegal.com, tiana@kgelegal.com,
                tomas@kgelegal.com, zachary@kge1egal.com
13
                MichaelS. Kelley    mkelley@wrightlegal.net, NVefile@wrightlegal.net,
14              jcraig@wrightlegal.net
15              Jason G. Martinez    jason@kgelegal.com
16

17

18
19
20
21
22
23
24
25

26
27
28


                                                     3
